 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY WAYNE WELCHEN,                               No. 2:16-cv-0185 TLN DB
12                       Plaintiff,

13           v.                                         ORDER
14    THE COUNTY OF SACRAMENTO,
      KAMALA HARRIS, in her official
15    capacity as the California Attorney
      General, and SCOTT JONES, in his
16    official capacity as the Sacramento County
      Sheriff,
17

18                       Defendants.

19

20          This action came before the undersigned on November 15, 2019, for hearing of plaintiff’s

21   motion to compel. (ECF No. 64.) Attorneys Phil Telfeyan and James Davy appeared

22   telephonically on behalf of the plaintiff. Attorney Jose Zelidon-Zepeda appeared telephonically

23   on behalf of defendant California Attorney General Xavier Becerra.

24          As stated at the November 15, 2019 hearing, plaintiff has been somewhat unclear as to

25   whether plaintiff is pursuing a facial challenge or an as-applied challenge in this action. See ECF

26   No. 55 at 7-8 & ECF No. 62 at 1. Regardless, plaintiff’s arguments found in the joint statement

27   and at the November 15, 2019 hearing failed to address each discovery request with specificity.

28   In this regard, instead of addressing why each request at issue was relevant, narrowly tailored, not
                                                       1
 1   overly burdensome, etc., plaintiff’s argument is essentially that plaintiff “believes that Defendant

 2   Becerra must provide at least some discovery in response to relevant” discovery requests. (ECF

 3   No. 68 at 7.)

 4           Plaintiff’s vague arguments fails to provide the undersigned with the necessary

 5   information to find that defendant should respond to the specific discovery requests at issue.

 6   Moreover, as defendant noted, plaintiff failed to address defendant’s objections to plaintiff’s

 7   discovery requests as “vague and overbroad,” and privileged. (Id. at 7.) See generally

 8   Valenzuela v. City of Calexico, No. 14-cv-481 BAS PCL, 2015 WL 926149, at *1 (S.D. Cal.

 9   Mar. 4, 2015) (“The moving party carries the burden of informing the court: (1) which discovery

10   requests are the subject of his motion to compel; (2) which of the defendants’ responses are

11   disputed; (3) why the responses are deficient; (4) the reasons defendants’ objections are without

12   merit; and (5) the relevance of the requested information to the prosecution of his action.”);

13   Howard v. Gradtillo, No. 1:05-cv-0906 AWI GBC (PC), 2012 WL 1299329, at *2 (E.D. Cal. Apr.

14   13, 2012) (“If Defendants object to one of Plaintiff’s discovery requests, it is Plaintiff’s burden on

15   his motion to compel to demonstrate why the objection is not justified. In general, Plaintiff must

16   inform the Court which discovery requests are the subject of his motion to compel, and, for each

17   disputed response, inform the Court why the information sought is relevant under Rule 26(b)(1)

18   and why Defendants’ objections are not justified.”); Ellis v. Cambra, No. 1:02-cv-5646 AWI

19   SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008) (same).

20           Accordingly, upon consideration of the arguments on file and those made at the hearing,
21   and for the reasons set forth on the record at that hearing and above, IT IS HEREBY ORDERED

22   that plaintiff’s October 11, 2019 motion to compel (ECF No. 64) is denied without prejudice to

23   renewal.

24   Dated: November 15, 2019

25

26
27   DLB:6
     DB\orders\orders.civil\welchen0185.oah.111519
28
                                                        2
